Citation Nr: 0312004	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-47 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under  the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Carl B. Rice, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.  He died on February [redacted], 1996.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1996 and September 1998 by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On April 6, 1998, the appellant appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge.  
A transcript of that hearing is of record.

By a decision on December 17, 1999, the Board denied the 
appellant's claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in July 2001, upon a joint motion by 
the Secretary of Veterans Affairs and the appellant, vacated 
the Board's decision of December 17, 1999, and remanded the 
matter to the Board for further proceedings, to include 
consideration of the applicability of the Veterans Claims 
Assistance Act of 2000.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002). ; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

A review of the record reveals that VA has not fulfilled the 
duty to notify the appellant under the VCAA.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorized the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" was invalid.  As 
matters stand, the record has a procedural defect in the 
notice required under the VCAA which may no longer be cured 
by the Board.  Accordingly, the Board must remand this case 
to the RO in order to satisfy VA's duty to notify the 
appellant.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should notify the appellant of the evidence which 
would be needed to substantiate her claims of 
entitlement to service connection for the cause of the 
veteran's death and to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 (West 2002).  The notice to the 
appellant should state whether VA or the appellant is 
expected to attempt to obtain and submit the evidence 
needed to substantiate the claims on appeal.
2.	The RO should also notify the appellant that she may 
submit additional evidence and argument in support of 
her claims, as required by Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the appellant due process of law.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant until she 
receives further notice.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




